Citation Nr: 0834700	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Propriety of severance of service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased disability rating for PTSD. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1950 to January 1951 and in the United States 
Marine Corps from July 1953 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (the RO).

Procedural history

In an April 2001 rating decision, the RO granted service 
connection for PTSD.  A 70 percent disability rating was 
assigned, effective February 16, 1999.  
The veteran initiated an appeal of this decision, arguing 
that he was entitled to a 
100 percent disability rating.  Before the veteran's 
increased rating claim was certified to the Board, the RO 
reviewed the record and determined that service connection 
for PTSD had been erroneously granted.  In a September 2003 
rating decision, the RO proposed to sever service connection 
for PTSD.  Service connection was severed by the RO in a 
December 2003 rating decision, effective February 16, 1999.  
An appeal ensued as to the matter of severance of service 
connection for PTSD.

In connection with his appeal, the veteran testified at 
hearings at the RO in April 2004 and July 2004.  Transcripts 
of those hearings have been associated with the veteran's VA 
claims folder.

In October 2005, the Board remanded the veteran's claims for 
additional development.  A supplemental statement of the case 
was issued in July 2008 which confirmed the severance of 
service connection for PTSD.  The case is once again before 
the Board. 

Clarification of issues on appeal

As has been described above, the veteran initially appealed 
the disability rating assigned for PTSD.  Then, after service 
connection was severed, he appealed that determination.  
Therefore there are two issues on appeal, which are listed on 
the title page.

The Board notes that the December 2003 rating decision 
severing service connection for PTSD did not abrogate the 
previously pending appeal regarding entitlement to an initial 
rating in excess of 70 percent for PTSD.  Obviously, however, 
if service connection for PTSD is ultimately severed 
effective as of the date that service connection was 
initially granted, the matter of the rating assigned for PTSD 
becomes moot.  


FINDINGS OF FACT

1.  At the time service connection for PTSD was severed in a 
December 2003 rating decision, it had been in effect since 
February 1999, less than 10 years. 

2.  The correct facts were not before the RO adjudicator when 
service connection for PTSD was granted in an April 2001 
rating decision.


CONCLUSIONS OF LAW

1.  The April 2001 grant of service connection for PTSD was 
based on clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 
5112 (West 2002); 38 U.S.C.A. 
§ 3.105 (2007).

2.  In the absence of a service-connected disability, the 
claim of entitlement to an increased disability ratings for 
PTSD lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks restoration of service connection for PTSD 
and entitlement to a disability rating in excess of 70 
percent for PTSD.  The Board will address each issue in turn.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In October 2005, the Board remanded the case to the VA 
Appeals Management Center in order to readjudicate the 
veteran's claim under 38 C.F.R. § 3.105.  The record reveals 
that a supplemental statement of the case was issued in July 
2008 wherein the veteran's claim was readjudicated under § 
3.105.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).

The severance claim

With respect to whether the severance of service connection 
for PTSD was proper, as will be discussed below, this 
involves a decision as to whether the RO's April 2001 
decision granting service connection was based on clear and 
unmistakable error (CUE).  

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(the Court) held that CUE claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  As a consequence, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.  

Moreover, as a practical matter, all pertinent evidence is 
already in the claims folder.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the claimant].

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2007).  In this case, VA sent the 
veteran a notice letter in September 2003 which informed him 
of the proposal to sever his service connection benefits.  
Significantly, the veteran was provided with detailed reasons 
for the proposed severance and the type of information or 
evidence he could submit in response.  He was informed that 
of his right to a personal hearing and his right to 
representation.  The September 2003 letter also informed the 
veteran that unless additional evidence is received within 
60 days, service connection for PTSD would be severed.  See 
38 C.F.R. § 3.114(b) (2007).

As was alluded to in the Introduction, the veteran testified 
at two hearings, in April 2004 and in July 2004.  He has been 
ably represented by his service organization.

The increased rating claim

With respect to the veteran's claim of entitlement to an 
increased disability rating for PTSD, service connection for 
PTSD is no longer in effect, having been severed by the RO.  
As will be explained in detail below, the Board is not 
disturbing the severance of service connection.  In the 
absence of the underlying service-connected disability, this 
claim fails as a matter of law. 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay, 15 Vet. App. 165, the Court held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  Therefore, based on the Court's decision in Manning, 
the Board concludes that the veteran's increased rating claim 
is not subject to the provisions of the VCAA. 

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007); see also Moreau v. Brown, 9 Vet. App. 389 
(1996).



Severance of service connection

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  See 
38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2007).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  See Daniels v. Gober, 10 
Vet. App. 474 (1997).

CUE is the kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

Factual background

The Board believes that a recapitulation of the facts will 
aid in an understanding of its decision.  

The veteran's service in the United States Army from 
September 1950 to January 1951 is not at issue in this case.  

The  Marine Corps DD Form 214 which was initially of record 
showed that the veteran served in the United States Marine 
Corps from July 1953 to July 1955 and had received the 
National Defense Service Medal, the Korean Service Medal and 
the UN Service Medal.  This DD-214, which the RO had obtained 
from the service department, did not indicate that the 
veteran received the Purple Heart Medal or the Bronze Star, 
nor were any wounds recorded.  

In 1994, the veteran filed a claim for service connection for 
a back injury which he claimed was sustained in training.  
Combat in Korea was not mentioned, nor was shrapnel wounds.  
In connection with his claim, he submitted printed material 
indicating that he underwent "combat training"; actual 
combat and the award of the Purple Heart Medal was not 
mentioned.  [Another individual on the same page was noted to 
have been a recipient of the Purple Heart Medal.]    

In April 1998, the veteran contacted the RO and requested a 
copy of his DD 
Form 214.  The RO provided him with a copy.  

In February 1999, the veteran submitted a claim of 
entitlement to service connection for PTSD.  In support of 
his claim, he submitted a copy of a Marine Corps DD Form 214.  
The copy of this DD 214 which was provided by the veteran 
directly to the RO is identical to the first DD Form 214 
described above, except that the section for listing 
decorations, medals, and badges contained the typewritten 
words "Purple Heart, Bronze Star."  In addition, the 
section provided for listing wounds received, contains the 
typewritten word "shrapnel."

In an April 2001 rating decision, the RO granted service 
connection for PTSD and assigned an initial 70 percent 
rating, effective February 16, 1999.  In its decision, the RO 
noted that: "[t]he evidence shows the veteran served during 
the Korean Conflict and was awarded a Purple Heart.  
Therefore, a combat stressor is conceded."  

The veteran appealed the RO's decision, claiming entitlement 
to a 100 percent disability rating for PTSD.  Upon reviewing 
the file in connection with the veteran's appeal, the RO 
discovered that the DD Form 214 the veteran had himself 
submitted in connection with his claim for service connection 
for PTSD appeared to have been altered to show that he 
received the Purple Heart and the Bronze Star.  In September 
2003, the RO proposed to sever service connection for PTSD.  
The veteran was duly notified of the proposed action in a 
September 2003 letter.  He was also afforded the opportunity 
to present evidence or argument and request a personal 
hearing.  

In a December 2003 rating decision, the RO severed service 
connection for PTSD, effective as of the initial date of 
service connection.  In its decision, the RO indicated that 
such action was taken in light of the veteran's submission of 
an altered DD Form 214, constituting fraud.  The veteran 
appealed the RO's decision, claiming that he had not 
submitted a fraudulent DD Form 214 to VA.  Rather, he claimed 
that he had found such DD Form 214 in a trunk belonging to 
his deceased mother.

Analysis 

The veteran contends, in essence, that service connection for 
PTSD should not have been severed.  He argues that the DD 214 
he submitted had not been altered and that he was awarded the 
Purple Heart and the Bronze Star Medals for his military 
service. 

As explained immediately below, the Board will apply a two-
part analysis to the matter of the propriety of severance of 
service connection of the psychiatric disability.  First, the 
Board must determine whether the rating is entitled to 
protection under 38 C.F.R. § 3.957.  Assuming that the rating 
is not protected or that the protection can be overcome, the 
Board then must look at the propriety of the severance 
itself.  That involves inquiry into the matter of whether 
service connection was established based on CUE.

In determining whether service connection for PTSD was 
properly severed, the Board is principally guided by the 
provisions of 38 C.F.R. § 3.105(d) [severance of service 
connection].  That regulation initially requires that the 
Board make a determination as to whether the provisions of §§ 
3.114 and 3.957 have been met. [38 C.F.R. § 3.114 deals with 
changes in the law, and is not applicable given the 
circumstances of this case.]

38 C.F.R. § 3.957 

Under 38 C.F.R. § 3.957 ratings that have been in effect for 
10 or more years cannot be severed except upon a showing that 
the original grant was based on fraud or it is clearly shown 
from military records that the person concerned did not have 
the requisite service or character of discharge.  The 10 year 
period is computed from the effective date of service 
connection. 

In this case, service connection for PTSD was granted 
effective February 16, 1999.  Service connection was severed 
by the RO in December 2003.  Since service connection was in 
effect for a period less than 10 years, the protection 
afforded under 38 C.F.R. § 3.957 does not apply.  



CUE

Once the limitations contained in §§ 3.114 and 3.957 have 
been addressed, 38 C.F.R. § 3.105(d) provides that service 
connection can be severed only where evidence establishes 
that the grant of service connection is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  See Wilson v. West, 
11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991); Graves v. Brown, 6 Vet. App. 166, 
170 (1994) [holding that clear and unmistakable error is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)].

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel, 6 Vet. App. 242; Russell, 3 Vet. App. 310.

However, unlike with respect to a CUE claim under 38 C.F.R. § 
3.105(a), the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award. See Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997]. The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record." Venturella, at 342-43.

For the reasons stated immediately below, the Board finds 
that the correct facts were not before the RO adjudicator who 
granted the PTSD claim and that service connection should 
therefore be severed.  

As was alluded to in the factual background above, the 
outcome of this case in essence centers on the differences 
between the DD 214 submitted by the veteran in connection 
with his claim for PTSD (which was relied upon by the RO to 
grant service connection) and the DD 214 and other 
information obtained by the RO from the service department.  
The crucial difference is that the DD 214 submitted by the 
veteran indicates that he suffered a shrapnel wound during 
service and that he was awarded the Purple Heart and the 
Bronze Star.  This is obviously a significant difference; 
indeed, this was the basis for the grant of service 
connection for PTSD. 

After service connection was granted, the RO identified this 
crucial difference and attempted to verify whether or not the 
veteran had in fact been awarded the Purple Heart and the 
Bronze Star.  In doing so, the RO requested the Center for 
Unit Records Research (CURR) conduct a search and furnish any 
records which indicate that the veteran received a Purple 
Heart.  In December 2002 CURR indicated that "there was 
nothing found in the [veteran's] record[s] to indicate 
receipt of the Purple Heart or being wounded in action."  

The RO also obtained the veteran's service personnel records, 
which provide no indication that the veteran was ever awarded 
the Purple Heart or Bronze Star.  
His NAVMC form 118(9) listing Medals-Decorations-
Commendations, does not indicate that the veteran was ever 
awarded these medals.  Furthermore, the veteran's service 
medical treatment records do not document any treatment for a 
shrapnel injury or any other injury as a result of enemy 
combat.  His separation examination also negative for any 
indication of a combat wound.

In addition, it is common knowledge that the Korean War 
Armistice was signed in July 1953 and that hostilities in 
Korea ceased at that point.  Cf. Kowalski v. Nicholson, 19 
Vet. App.  171, 180 (2005).   The veteran did not join the 
Marine Corps until that same month and he did not arrive in 
Korea until many months after that. 

After service connection had been severed by the RO, the 
veteran submitted several letters from C.A.M., a certified 
forensic document examiner.  In these letters C.A.M. stated, 
in essence, that the DD 214 submitted by the veteran was an 
original document that had not been altered or forged in any 
way.  

The Board observes in passing that the document submitted by 
the veteran was not an original; it is clearly a photocopy, 
with certain parts of it demonstrably "washed out" via 
copying.  In any event, the question is not whether the DD 
214 the veteran  submitted had been altered but rather 
whether the correct facts were before the adjudicator and, if 
not, whether any RO error in relying on inaccurate 
information in granting the PTSD claim is of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  

There is no evidence that the veteran was wounded in action 
or that he received the Purple Heart and Bronze Star, with 
the sole exception of the DD 214 he himself submitted in 
connection with his claim for monetary benefits and his 
supporting statements.  The DD Form 214 submitted by the 
veteran is outweighed by the contemporaneous medical and 
Service Department records, which indicate that the veteran 
was not wounded and was not awarded a Purple Heart or Bronze 
Star.  Such records also include the original SS Form 214 
which was obtained from the service department in January 
1994 and which has been in the file all along.  In addition, 
the veteran did not arrive in Korea until after hostilities 
there had ceased.  See the transcript of his January 1995 
hearing (concerning his back claim), page 3.  

There is also the matter of the veteran's initial claim in 
1994.  That claim was for a back disability sustained in 
training.   The veteran did not refer to combat or to 
shrapnel wounds in that claim or during the January 1995 
hearing.  Nor did he protest the DD Form 214 which was then 
in the file and which showed no shrapnel wounds, Purple Heart 
or Bronze Star.  It strains credulity beyond the breaking 
point that the veteran would pursue a claim for a back 
disability sustained in training while not mentioning 
shrapnel wounds sustained in combat, unless no shrapnel 
wounds were sustained.  In addition, as was noted in the 
factual background section above, material submitted by the 
veteran at that time merely referred to "combat training", 
not actual combat.

The veteran attempted to explain why he was awarded the 
Purple Heart and Bronze Star in two stressor statements.  
Based on the overwhelming official evidence which 
demonstrates that such awards were never issued to the 
veteran, the Board finds these statements not to be credible 
and assigns them no probative value.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998); see also Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing 
that the Board had inherent fact-finding ability.) 

In short, the DD Form 214 submitted by the veteran, together 
with statements made by the veteran, indicated that he 
received a shrapnel injury during service and was awarded the 
Purple Heart and Bronze Star Medals.  This is factually 
incorrect.  The veteran was never awarded these medals and he 
did not receive a shrapnel injury during service. Since the 
RO specifically relied on this evidence as proof of an in-
service stressor, in the process ignoring a DD 214 which was 
already in the file which showed no award of the Purple Heart 
or the Bronze star, the correct facts were not before the 
adjudicator, and the April 2001 grant of service connection 
was clearly and unmistakably erroneous.  The error of relying 
on incorrect facts is undebatable and is of the sort, which 
had it not been made, would have manifestly changed the 
outcome of the April 2001 rating decision.  That is, if the 
RO adjudicator had been aware that the veteran had not been 
in combat, much less wounded in combat,  PTSD would not have 
been service connected.  CUE in the rating decision has 
therefore been demonstrated.



Procedural matters 

In addition to the substantive provisions discussed above, 
severance of service connection requires certain procedural 
steps.  First, a rating proposing severance must be prepared, 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
the 60 day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires. 38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2007). 

On September 18, 2003, the RO sent the veteran a proposal to 
sever service connection for PTSD.  The proposed rating 
informed the veteran that there were significant 
discrepancies between the DD 214 on file and the one he 
submitted and that those discrepancies appeared to be the 
product of fraud by the veteran.  The proposed rating further 
informed him that "the military has been unable to confirm 
that" he received the Purple Heart or the Bronze Star and 
"without evidence of a verified stressor or evidence of 
combat, service connection for . . . PTSD is not warranted." 
Service connection was not severed until December 31, 2003, 
thus affording the veteran more than 60 days in which to 
respond and present additional evidence. 

There is no question that the veteran received the proposed 
rating as he attempted to submit a DD 214 in October 2003. 
Based on this procedural history, the Board concludes that 
the reduction was done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the veteran received appropriate notice of the 
proposed reduction and was accorded the opportunity to 
respond.  


Conclusion

In summary, the Board finds that the original grant of 
service connection for PTSD was founded on CUE, in that the 
correct facts as they were known at the time were not before 
the adjudicator.  Moreover, the RO correctly followed the 
procedural steps outlined in 38 C.F.R. § 3.105. Accordingly, 
the Board finds that service connection for PTSD was properly 
severed. The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for PTSD. 

The veteran is seeking an increased disability rating for  
PTSD.

Pertinent law and regulations

Where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Analysis

The assignment of an increased disability rating is based on 
service connection having already been established. In this 
case, the RO's December 2001 rating decision severed service 
connection as of the date it was originally granted.  
Since the veteran is no longer service connected for PTSD for 
any period of time, his increased rating claim is void ab 
initio. 

Thus, in the absence of a currently service-connected 
disability, the veteran's claim for an increased rating lacks 
legal merit and must be denied. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 




ORDER

Service connection for PTSD was properly severed. 

Entitlement to an increased disability rating for PTSD is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


